Matter of Ibrahim v Hoovler (2015 NY Slip Op 09283)





Matter of Ibrahim v Hoovler


2015 NY Slip Op 09283


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2015-09583

[*1]In the Matter of Linda Ibrahim, petitioner,
vDavid M. Hoovler, etc., et al., respondents.


Ostrer & Associates, P.C., Chester, NY (Benjamin Ostrer of counsel), for petitioner.
David M. Hoover, District Attorney, Goshen, NY (Robert H. Middlemiss of counsel), respondent pro se.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Robert H. Freehill, a Justice of the County Court, Orange County, to vacate an order of that court dated September 15, 2015, denying the petitioner's motion to suppress physical evidence, made in a criminal action entitled People v Ibrahim , pending in that court under Indictment No. 14-00081, and to stay the trial of that action pending a hearing and determination of this proceeding.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16). The petitioner failed to demonstrate a clear legal right to the relief sought.
CHAMBERS, J.P., SGROI, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court